— Kane, J.
Petitioner, an inmate at Clinton Correctional Facility in Clinton County, was found guilty of defacing his newly painted cell in the special housing unit in violation of the rules for inmate behavior (7 NYCRR 270.1 [b] [17] [i]) and assessed a penalty of 15 days’ cell confinement and loss of certain privileges. His administrative appeal was denied be*857cause he failed to specify particular violations of due process rights or procedural requirements. As a result, he commenced this CPLR article 78 proceeding, which was transferred to this court.
The record demonstrates compliance with all procedural requirements. Petitioner received notice, investigative assistance and an opportunity to prepare for and defend the charges against him. A hearing was conducted before a fair and impartial Hearing Officer whose determination was founded upon the requisite substantial evidence (see, Matter of Perez v Wilmot, 67 NY2d 615; Matter of Gonzalez v Coughlin, 126 AD2d 800). Therefore, the determination should be confirmed.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Mercure, JJ., concur.